DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Applicant’s amendment filed on 6/24/2022, has been entered and carefully considered. Claims 8-13 are amended, and claims 14-19 are added. Claims 8-19 are currently pending.

					Response to Arguments
4.	Applicant’s arguments, filed on 6/24/2022, pages 9-12, with respect to the amended features of claims 8-13 and the newly added claims 14-19 have been fully considered but are not persuasive. 
Applicant argues with respect to claim 8, Nam313 (US 2018/0262313) and Nam314 (US 2018/0278314), either singly or in any combination thereof, do not disclose, teach, or suggest, (1) “wherein: the first information comprises a configuration that indicates for which objects on which the measurements shall are to be performed, the object comprising at least a frequency carrier as recited in the amendment, (2) “determining whether the second information is received within the configuration, wherein: the second information comprises  a bitmap of a variable length that includes a plurality of bits, each bit of the bitmap associated with a time position in a set of one or more time positions that is mapped to a synchronization signal block (SSB) in a set of one or more (SSBs) that are used for the measurements” as recited in the amended independent claim 8, (3) with respect to the newly added claims 14-19 limitation: “after determining that the second information is not received within the configuration, perform the measurements based on a default set of SSBs.”
	Regarding the first argument, Nam313 [0005-0007, 0315-0316] a UE includes a transceiver configured to receive, from a base station (BS), parameters (i.e., first information and second information) indicating one or more sets of CSI-RS resources. The parameters include spatial parameters can be conveyed in the RRC or DCI signaling. [0340, 0375] the spatial parameters include carrier frequencies is configured to the UE to measure SS block i in a first and a second carrier frequencies for the RSRQ measurement (first information). When the network receives RSRQ measurement results on multiple carrier frequencies, the network can decide to choose a carrier frequency according to the RSRQ measurement results. [0231] the parameters are configured in the CSI-RS configuration or configured in dynamic signaling). 
Regarding the second argument, Nam313 [0318-0319] the received parameters that are configured for a cell may comprise RE (resource elements) mapping (time/frequency bitmap) and SS block information (i.e., second information). [0256, 0265, 0267] The RE mapping may be determined by applying a time or frequency offset to the RE mapping pattern for the resource. Table 3 shows the timing configuration includes SS block and CSI-RS periodicity and offset according to SS block periodicity and CSI-RS periodicity. [0273-0274, 0276, 0280, 0307, 0311-0313, 0327] the parameter indicating the SS blocks associated with the configured CSI-RS resources indicated by the bitmap (i.e., second information), where the bitmap is up to 64 bit (i.e., variable length) is used for indicating on/off states of the up to 64 SS blocks and the number of unit resources per SS block in slot in time domain) as shown in Fig. 10). For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18. [0319] in one example, parameters that are configured per resource set (for a slot) may comprise: mapping (time/frequency bitmap). Applicant further argues that the bitmap that is used for subset signaling, as described in paragraph [0250] of Nam313, is not the same as, or can be equated to, the bitmap that is described in paragraph [0276]. Examiner notes, [0243, 0250] describes the bitmap, wherein each bit state of b=1 at position p indicates that CSI-RS resource p is configured for UE to measure; b=0 indicates UE is configured not to measure CSI-RS resource p can be conveyed in RRC signaling or subset of the signaling for measure the beam RSRP. Where a single beam is used in sub 6 GHz carrier frequency. [0274, 0276] Where the CSI-RS resource i is associated with i-th “turned on” SS block indicated by the bitmap. The number of CSI-RS resources and the number of “turned on” SS blocks (i.e., the number of “1” in the bitmap) are to be the same, which is indicated by the bitmap with i-th position turned on for the RSRP or RSSI measurement of a loading condition of a carrier frequency [0348-0351]. For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18.
Regarding the third argument, with respect to the newly added claims 14-19, the arguments are moot in view of the new ground of rejection.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 14-19, each recites “after determining that the second information is not received within the configuration, perform the measurements based on a default set of SSBs.” Applicant indicated in the argument section that “newly added claims are supported by the originally filed application, for example, at paragraphs [0125] to [0128].” 
	The originally filed specification [0125] recites “information indicating whether the periodicity of synchronization signal blocks included in the measurement object is the same as or different from the periodicity of synchronization signal blocks in the serving cell corresponding to the frequency corresponding to the measurement object…In a case that the periodicity of synchronization signal blocks or the maximum number of synchronization signal blocks or the actual number of synchronization signal blocks is configured to be different from the periodicity or the maximum or actual number of synchronization signal blocks in the serving cell corresponding to the frequency corresponding to the measurement object, the terminal apparatus 1 assumes a default periodicity or a default maximum or actual number of synchronization signal blocks and performs the measurements on the synchronization signal blocks of the neighbor cell.” [0126] “In a case that the information related to the time positions in the synchronization signal is configured to be the same as the information in the serving cell corresponding to the frequency corresponding to the measurement object, the terminal apparatus 1 may assume default time positions and perform the measurements on the synchronization signal blocks of the neighbor cell.” The examiner notes, as recited in the claims 8-13, “the second information comprises a bitmap of a variable length that includes a plurality of bits…and a first bit of the bitmap having a value of zero indicates that a first SSB in the set of SSBs is not to be used for performing the measurements”, Thus, it is clear that the bitmap with value of zero or one is not the same as periodicity or time position in the synchronization. Furthermore, nowhere in the specification including [0125-0128] is there a discussion regarding determining that the second information is not received within the configuration, performs the measurements based on a default set of SSBs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al., (US 2018/0262313) hereinafter Nam. 
Regarding Claim 8, Nam teaches A terminal apparatus comprising: 
reception circuitry ([Para. 0086] Fig. 3 shows UE 116 includes a radio frequency (RF) transceiver 310, and receive (RX) processing circuitry 325) configured to receive first information and second information ([Para. 0005-0007, 0315-0316] a UE includes a transceiver configured to receive, from a base station (BS), parameters (i.e., first information and second information) indicating one or more sets of CSI-RS resources. The parameters including spatial parameters can be conveyed in the RRC or DCI signaling; wherein: the first information comprises a configuration that indicates for which object the measurements are to be performed, the object comprising at least a frequency carrier ([Para. 0340, 0375] the spatial parameters include carrier frequencies is configured to the UE to measure SS block i in a first and a second carrier frequencies for the RSRQ measurement (first information). When the network receives RSRQ measurement results on multiple carrier frequencies, the network can decide to choose a carrier frequency according to the RSRQ measurement results. [Para. 0231] the parameters are configured in the CSI-RS configuration or configured in dynamic signaling);
determining whether the second information is received within the configuration, wherein: the second information comprises  a bitmap of a variable length that includes a plurality of bits, each bit of the bitmap associated with a time position in a set of one or more time positions that is mapped to a synchronization signal block (SSB) in a set of one or more (SSBs) that are used for the measurements ([Para. 0318-0319] the received parameters that are configured for a cell may comprise RE (resource elements) mapping (time/frequency bitmap) and SS block information (second information). [Para. 0256, 0265, 0267] The RE mapping may be determined by applying a time or frequency offset to the RE mapping pattern for the resource. Table 3 shows the timing configuration includes SS block and CSI-RS periodicity and offset. [Para. 0273-0274, 0276, 0280, 0307, 0311-0313, 0327] the parameter indicating the SS blocks associated with the configured CSI-RS resources indicated by the bitmap (i.e., second information), where the bitmap is up to 64 bit (i.e., variable length) is used for indicating on/off states of the up to 64 SS blocks and the number of unit resources per SS block in slot in time domain) as shown in Fig. 10). For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18. [Para. 0319] in one example, parameters that are configured per resource set (for a slot) may comprise: mapping (time/frequency bitmap), 
each of the set of one or more SSBs comprises a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH) ([Para. 0122, 0160] Fig. 8, each SS block is composed of primary synchronization signal (PSS) and secondary synchronization signal (SSS) and PBCH)
, and a first bit of the bitmap having a value of zero indicates that a first SSB in the set of SSBs is not to be used for performing the measurements for the object and a second bit in the bitmap having a value of one indicates that a second SSB in the set of  SSBs is to be used for performing the measurements for the object
([Para. 0250, 0274, 0276] in bitmap each bit state of b=1 at position p indicates that CSI-RS resource p is configured for UE to measure; b=0 indicates UE is configured not to measure CSI-RS resource p for the beam RSRP measurements. [0243] where a single beam operate in sub6 GHz carrier frequency and multi-beam operate in over 6 GHz carrier frequency. The CSI-RS resource i is associated with i-th “turned on” SS block indicated by the bitmap. The number of CSI-RS resources and the number of “turned on” SS blocks (i.e., the number of “1” in the bitmap) are to be the same, which is indicated by the bitmap with i-th position turned on for the RSRP or RSSI measurement of a loading condition of a carrier frequency [0348-0351]. For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18.) 
and a measurement circuitry ([Para. 304] Fig. 22 can be implemented in specialized circuitry configured to perform the noted functions of CMTC  (CSI-RS measurement timing configuration) configuration for CSI-RS measurement timing) configured to, after determining that the second information is received within the configuration, perform the measurements based on the plurality of bits of the bitmap. ([Para. 0318-0319] the received parameters that are configured for a cell may comprise a time/frequency bitmap mapping SSB information (a list of SSBs). [Para. 0273-0274, 0276, 0280, 0307, 0311-0313, 0327] the parameter indicating the SS blocks associated with the configured CSI-RS resources indicated by the bitmap. The RE mapping (time/frequency bitmap 14+(up to 12) bits. For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18. [Para. 0319] in one example, parameters that are configured per resource set (for a slot) may comprise: mapping (time/frequency bitmap).

Regarding Claim 9, Nam teaches A base station apparatus comprising: transmission circuitry ([Para. 0077] Fig. 2 illustrates the eNB 102 includes RF transceivers 210 a-210 n, transmit (TX) processing circuitry 215) configured to transmit first information and second information to a user equipment (UE) ([Para. 0006-0007, 0228-0229, 0315-0316] a BS includes a transceiver configured to transmit to a UE, configuration information indicating one or more of first sets of CSI-RS parameters (i.e., first information and second information) for determining CSI-RS resources per frequency. The CSI-RS resource is configured per SS block and corresponding to an SS block of a cell. The parameters including spatial parameters can be conveyed in the RRC or DCI signaling by the BS);
wherein: the first information comprises a configuration that indicates for which object the measurements are to be performed by the UE, the object comprising at least a frequency carrier ([Para. 0340, 0375] the spatial parameters include carrier frequencies is configured to the UE to measure SS block i in a first and a second carrier frequencies for the RSRQ measurement (first information). When the network receives RSRQ measurement results on multiple carrier frequencies, the network can decide to choose a carrier frequency according to the RSRQ measurement results. [Para. 0231] the parameters are configured in the CSI-RS configuration or configured in dynamic signaling);
determining whether the second information is received within the configuration, wherein the second information comprises a bitmap of a variable length that includes a plurality of bits, each bit of the bitmap associated with a time position in a set of one or more time positions that is mapped to a synchronization signal block (SSB) in a set of one or more (SSBs) that are used for the measurements ([Para. 0318-0319] the received parameters that are configured for a cell may comprise RE (resource elements) mapping (time/frequency bitmap) and SS block information (second information). [Para. 0256, 0265, 0267] The RE mapping may be determined by applying a time or frequency offset to the RE mapping pattern for the resource. Table 3 shows the timing configuration includes SS block and CSI-RS periodicity and offset. [Para. 0273-0274, 0276, 0280, 0307, 0311-0313, 0327] the parameter indicating the SS blocks associated with the configured CSI-RS resources indicated by the bitmap (i.e., second information), where the bitmap is up to 64 bit (i.e., variable length) is used for indicating on/off states of the up to 64 SS blocks and the number of unit resources per SS block in slot in time domain) as shown in Fig. 10). For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18. [Para. 0319] in one example, parameters that are configured per resource set (for a slot) may comprise: mapping (time/frequency bitmap), 
each of the set of one or more SSBs comprises a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH) ([Para. 0122, 0160] Fig. 8, each SS block is composed of primary synchronization signal (PSS) and secondary synchronization signal (SSS) and PBCH), and a first bit of the bitmap having a value of zero indicates that a first SSB in the set of SSBs is not to be used for performing the measurements for the object and a second bit in the bitmap having a value of one indicates that a second SSB in the set of  SSBs is to be used for performing the measurements for the object ([Para. 0250, 0274, 0276] in bitmap each bit state of b=1 at position p indicates that CSI-RS resource p is configured for UE to measure; b=0 indicates UE is configured not to measure CSI-RS resource p for the beam RSRP measurements. [0243] where a single beam operate in sub6 GHz carrier frequency and multi-beam operate in over 6 GHz carrier frequency. The CSI-RS resource i is associated with i-th “turned on” SS block indicated by the bitmap. The number of CSI-RS resources and the number of “turned on” SS blocks (i.e., the number of “1” in the bitmap) are to be the same, which is indicated by the bitmap with i-th position turned on for the RSRP or RSSI measurement of a loading condition of a carrier frequency [0348-0351]. For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18.);
wherein the UE, after determining that the second information is received within the configuration, performs the measurements based on the plurality of bits of the bitmap. ([Para. 0318-0319] the received parameters that are configured for a cell may comprise a time/frequency bitmap mapping SSB information (a list of SSBs). [Para. 0273-0274, 0276, 0280, 0307, 0311-0313, 0327] the parameter indicating the SS blocks associated with the configured CSI-RS resources indicated by the bitmap. The RE mapping (time/frequency bitmap 14+(up to 12) bits. For example, bitmap with [1001101 . . . ], which indicates that SS blocks #1, #4, #5 and #7 are turned on for measurement as shown in Fig. 18. [Para. 0319] in one example, parameters that are configured per resource set (for a slot) may comprise: mapping (time/frequency bitmap).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 8. 
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 9. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 8. 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 9. 
Regarding Claim 14, Nam teaches wherein the measurement circuitry is further configured to, after determining that the second information is not received within the configuration, perform the measurements based on a default set of SSBs ([Para. 0250, 0264-0265] describes if the information comprises CSI-RS periodicity associated with SS blocks indicating by the bitmap in a SS burst in N groups of SS blocks, which cannot be conveyed to the UE, the UE may make a default assumption of no group partition of the SS blocks (a default SSBs without periodicity) to perform measurements).
 Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 14. 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 14. 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 14. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 14. 
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180248642, Si et al. discloses Method and apparatus for design of NR_SS burst set.
US 20180198659, Ko et al. discloses method and apparatus for transmitting synchronization signal.
US 20190364452, Hwang et al. discloses Method and terminal for performing measurement in next generation mobile communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413          

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413